Per Curiam:
To require the complaint to be redrawn as the defendant wishes will undoubtedly result in an extremely prolix pleading. But the letter of the statute and the interpretation placed upon it by the courts require that- the-motion be granted. It is not a case where the cause of action results from a conspiracy-including many overt, acts, or from a-course of business involving.many items, Or a single transaction composed of several parts. The complaint seeks to recover- for-a great number of separate torts, not stated to be interdependent, or to have been separate violations of a single duty which defendant owed to plaintiff,, but apparently separate, distinct and independent wrongs, each of which will require independent and possibly different proof and as to which there may be as many-different defenses as there are different conversions. While we recognize the practical convenience to the trial court and to the parties of the form of .complaint adopted by plaintiff,- we are of the opinion .that, if objected to, it cannot be upheld. (Code Civ. Proc. §, 483; Egan & Co. v. Butterworth, 66 App. Div. 480.) The order should- be reversed, with ten dollars costs and disbursements, and motion granted. Present-—Ingraham, P. J., McLaughlin, Laughlin, Scótt and Dowling, JJ. Order reversed,, with ten dollars costs and disbursements, and motion granted.